Citation Nr: 0839643	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  96-41 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a rating in excess of 70 percent prior to 
November 7, 1996, for psychological factors (depression and 
anxiety) affecting physical condition with pancreatitis.

3.  Entitlement to a rating in excess of 70 percent from 
November 7, 1996, to December 31, 1998, for a major 
depressive disorder with anxiety.

4.  Entitlement to a disability rating in excess of 10 
percent from November 7, 1996, for irritable bowel syndrome 
with pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1969 to October 
1970.

The current appeal arose from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The RO determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a back disorder.  The RO also denied a claim 
for a disability rating in excess of 10 percent for 
psychophysiological gastrointestinal reaction with 
pancreatitis.  In a May 1997 rating decision, the RO granted 
a 50 percent disability rating for psychophysiological 
gastrointestinal reaction with pancreatitis effective 
September 4, 1996.

In March 1999, the Board of Veterans' Appeals (Board), in 
pertinent part, remanded the request to reopen a claim of 
service connection of a back disorder and the claim for 
increased ratings for a psychophysiological reaction with 
pancreatitis for further development and adjudicative action.

In an April 2001 statement, it appears that the veteran 
indicated that granting a 70 percent disability rating 
effective September 4, 1995, and granting a claim for a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU) effective December 1998, 
"would be considered a full grant of benefits on appeal."

In an August 2002 rating decision, the RO reclassified the 
service-connected psychophysiological gastrointestinal 
reaction with pancreatitis as psychological factors 
(depression and anxiety) affecting physical condition and 
granted a 70 percent disability rating for that disorder 
effective from December 4, 1995, the date of receipt of the 
claim for an increased rating, to November 7, 1996.

The RO then reclassified that disorder, psychological factors 
(depression and anxiety) affecting physical condition, as two 
separate disorders - major depressive disorder with anxiety, 
and irritable bowel syndrome - effective November 7, 1996.  
The RO granted a 70 percent disability rating for major 
depressive disorder with anxiety effective November 7, 1996, 
and a 100 percent disability rating for that disorder 
effective January 1, 1999.  The RO granted a 10 percent 
disability rating for irritable bowel syndrome effective 
November 7, 1996.  In an August 2002 supplemental statement 
of the case, the RO indicated that the physical condition of 
his service-connected disability - pancreatitis - was now 
classified as irritable bowel syndrome.

In the August 2002 supplemental statement of the case, the RO 
indicated that the grant of a 100 percent disability rating 
for major depressive disorder with anxiety was a full grant 
of that claim on appeal, and that the issue of TDIU was moot.  
However, the RO did not grant a 100 percent disability rating 
for major depressive disorder prior to January 1, 1999, 
whereas the veteran requested a grant of TDIU effective 
December 1998 as a condition for withdrawing at least his 
appeal on that issue. Additionally, the RO granted a 70 
percent disability rating for psychological factors 
(depression and anxiety) affecting physical condition 
effective December 4, 1995, but it appears that the veteran 
requested a 70 percent rating effective September 4, 1995, as 
another condition for withdrawing at least his appeal on that 
issue.  Therefore, the above-mentioned grants of higher 
disability ratings are not a full grant of benefits sought on 
appeal, and the issues of increased ratings for service- 
connected psychiatric and gastrointestinal disorders have not 
been withdrawn.

In its October 2003 decision, the Board reopened the 
veteran's claim of entitlement to service connection for a 
back disability.

In light of the above, the issues are as stated on the title 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its October 2003 remand, the Board specifically directed 
that in readjudicating the veteran's service-connected 
psychological factors (depression and anxiety) affecting 
physical condition with pancreatitis, the AOJ should consider 
the diagnostic criteria as it existed prior to November 8, 
1996.  Regarding the issue of an increased rating for major 
depressive disorder with anxiety from November 7, 1996 to 
December 31, 1998, the Board directed that the AOJ should 
readjudicate that issue with consideration of both the old 
and new criteria for evaluating psychiatric disorders.

The Board notes that, in the supplemental statement of the 
case issued in March 2008, neither the old nor new diagnostic 
criteria for evaluating psychiatric disorders was listed or 
discussed.  Rather, the AOJ denied the veteran's claims 
pertaining to the veteran's psychiatric disorders because the 
veteran had failed to report for examinations for 
gastrointestinal and spine disabilities.  In any event, the 
Board's directives with respect to these issues were not 
followed.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  Where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The Board also observes that new evidence was received by the 
Board in May 2008.  The veteran has not waived initial 
consideration by the AOJ.  In light of the Board's remand, 
this evidence is referred to the AOJ for appropriate 
consideration.

The Board is fully aware that there has been a close-out 
rating and that there is only one service-connected 
disability rating at a time.

In view of the Board's conclusion that additional action is 
required by the AOJ, the case is REMANDED for the following 
action:

1.  Readjudicate the issues of 
entitlement to a rating in excess of 70 
percent prior to November 7, 1996, for 
psychological factors (depression and 
anxiety) affecting physical condition 
with pancreatitis, and entitlement to a 
rating in excess of 70 percent from 
November 7, 1996, to December 31, 1998, 
for a major depressive disorder with 
anxiety.  

In readjudicating the veteran's service-
connected psychological factors 
(depression and anxiety) affecting 
physical condition with pancreatitis 
prior to November 7, 1996, the AOJ should 
consider the diagnostic criteria as it 
existed prior to November 8, 1996.  

Regarding the issue of an increased 
rating for major depressive disorder with 
anxiety from November 7, 1996 to December 
31, 1998, the AOJ should consider both 
the old and new criteria for evaluating 
psychiatric disorders.

2.  Upon making this determination, the 
AOJ should issue a supplemental statement 
of the case regarding the issues on 
appeal, accounting for the evidence 
received since the March 2008 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




